RAWLS, Judge.
Defendant appeals a life imprisonment sentence in a first degree murder conviction. Hall and two co-defendants (Albert Paschal and Mitchell Simpson) were indicted for the murder of Sidney Parnell. During the robbery of a grocery store where they both worked Sidney attempted to aid his mother who was being assaulted by one of the robbers and was fatally shot. The three defendants were tried together. Defendant Simpson was acquitted. Defendant Paschal was found guilty of murder and sentenced to death. Defendant Hall was found guilty of murder with a recommendation of mercy and sentenced to life imprisonment.
In this appeal Hall has raised some eleven points to be considered by this court. It is noted that all but two of these points were raised and fully argued by Paschal in his direct appeal to the Supreme Court. The remaining two points; i. e., allegedly improper representation by the Public Defender and an allegedly improper remark made by the bailiff, we find to be without merit. The one point which did concern this court was the identification of the defendants by witnesses at an inquest held prior to the trial. This issue has been fully considered and resolved against the defendants in Paschal v. State, 251 So.2d 257, opinion filed May 19, 1971. The conclusion reached by the Supreme Court upon this issue is binding.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, J., concur.